Decided October 6, 1908.
On Petition for Rehearing.
Mr. Justice Eakin
delivered the opinion of the court.
6. The point urged by the petition for rehearing is, that although the plaintiffs have no lien for their rental, yet the opinion is based on cases which authorize a lienor, when necessary for the protection of his lien, to make advances to a tenant upon a growing crop, and afterward to be reimbursed therefor out of such crop, both as against the tenant ánd prior liens. By the terms of the lease Go Sun was to make a crop, harvest it, and deliver to plaintiffs one-third thereof as rental; and, as stated in the opinion, the landlord and tenant, where the rental is a share of the crop, are tenants in common. The effect of such a state of facts is that the landlord is an owner of an undivided interest1 in every part of the crop, so that the production and harvesting of the whole crop is necessary to enable plaintiff to receive any part of his rental. It is such an interest in the whole crop that none of it can be removed until harvested and divided, and therefore is as extensive as though it were a lien.
The case of Wheat v. Watson, 57 Ala. 581, cited in the opinion, is a parallel case to the one before us. There the landlord, Wheat, leased his lands to L. & H., who were to crop it and deliver to plaintiff one-fourth of the crop after it was harvested; and Watson, the defendant, made advances to the tenants to aid them in making the crop, for which the statute gave him a *369lien. Before the crop was matured the tenants abandoned it. The landlord finished the cultivation and harvesting, but before it was harvested Watson attached the interests of the tenants for his advances. Plaintiff contended that he was entitled to be reimbursed out of the tenants’ interests for the expenses of the cultivation and harvesting in preference to the statutory lien of Watson for the advances; and the court so held, saying that when the tenants abandoned the premises it was. not the duty of the landlord to let them remain unoccupied and unused, but he might enter, and from that time the contract is determined. The only practical difference between that cáse and the present one, is that in the former the landlord had a lien for his rental by statute; but the court, in concluding the opinion, say: “The right of the landlord to make the claim in such an action does not arise out of his lien for rent, but his ownership of the property.” And in the case of Hughes v. Johnson, 38 Ark. 285, the reference to this right as existing in favor of one having “an interest in a security” is not necessarily limited to a lienor, but may include one having an interest in the property.
We deem the landowner’s right in such a case as equally entitled to equitable protection as that of .a lienor. The reason for it is even greater, as ■ otherwise in such a case he would be compelled to make a crop to pay the tenant’s debts or abandon all claim of income' from his land. Go Sun could not get the men to harvest the crop, and so notified the plaintiffs; and plaintiffs, to secure their rental, were compelled to act. The case of Sunol v. Molloy, 63 Cal. 369, was cited in the opinion only to the point that the mortgagee of the tenant stands in no better position than the tenant in his relations to the landlord, and that he has no greater or other claim against the landlord than Go Sun had. And the landlord is not without remedy because his rental is *370not a lien upon the crop. He has such an interest in the whole crop that- he may protect himself by caring for it when his tenant is unable to do so or abandons it, and repay himself for such expense out of the tenant’s share, both as against the tenant and against his mortgagee. Defendants have no ground for complaint, as they agreed to do this themselves, and had the opportunity, but neglected it.
The petition is denied.
Reversed: Rehearing Denied.